DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “its” is unclear such that “it” could be the first member or a different element all together. It is best understood that “its length” is in regards to the length of the first member.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano (US PG-pub 2018/0066769).
Regarding claims 1 and 2, Takano teaches (claim 1) a first member 1a (fig. 9b) and a membrane sheet (layer adjacent members 1a and 1b), said first member 1a having a first surface, a first fluid inlet (inlet leading from channel 21; fig. 8) and a first flow channel (channel that branches off from 54 and leading to the first member 1a; fig. 8), said membrane sheet having a first side (nearest member 1a; see marked up fig. 9b below), a second side opposite to said first side and a first slit 33 (fig. 5a; shown nearest element 40 in fig. 9b), wherein said first side of said membrane sheet is abutting said first surface of said first member 1a, said first flow channel forming a fluid passage from said first fluid inlet towards said first slit, wherein said fluid system is configured to allow said membrane sheet to deform (membrane sheet deforms at the slit) and thereby open said first slit and enable a fluid in said first flow channel to flow through said first slit when the pressure at said first slit is higher on the first side of the membrane sheet than on the second side of the membrane sheet; and wherein said fluid system is further configured to secure that said first slit is substantially closed when the pressure at said first slit is higher on the second side of the membrane sheet than on the first side of the membrane sheet (para. 0065, lines 3-9); (claim 2, as best understood) wherein said first slit 33 (fig. 5a; fig. 9b) in a relaxed state abuts said first surface of said first member along at least 50%, 70%, 90% or 100% of its length (although the drawings are not to scale, they are considered to be a fair representation of the intended dimensions; 
Regarding claims 3 and 4, Takano teaches (claim 3) a second member 40 (fig. 9b) having a first surface (nearest membrane), a second flow channel 45 and a first fluid outlet 91c, wherein said second side of said membrane sheet is abutting said first surface of said second member 40 and said second flow channel 45 is forming a fluid passage from said first slit to said first fluid outlet 91c whereby said first fluid inlet of said first member is fluidly connected to said first fluid outlet of said second member via said first slit of said membrane sheet (fluid travels from the first slit which is nearest portion 1a to the second slit, which is nearest portion 1c) when the pressure at said first slit is higher on the first side of the membrane sheet than on the second side of the membrane sheet; (claim 4) wherein said second member 40 has a first cavity portion forming part of said second flow channel (see marked up fig. 9b below), said first slit 33 (fig. 5) being arranged at said first cavity portion of said second member allowing said membrane sheet to deform into said first cavity portion and thereby open said first slit when the pressure at said first slit is higher on the first side of the membrane sheet than on the second side of the membrane sheet.

    PNG
    media_image1.png
    630
    591
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Takano fails to disclose (claims 5-13) a a second, third and fourth slit of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Linnemann et al. (US 6,261,066)) teaches a passive membrane device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428. The examiner can normally be reached Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799